Citation Nr: 1043683	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).

3.  Entitlement to service connection for alcoholism as secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
This case was previously before the Board in January 2010.

In December 2008 the Veteran indicated that he no longer wanted a 
hearing on this matter.

The issue of entitlement to service connection for 
alcoholism as secondary to PTSD has been raised by the 
record (in the April 2010 VA PTSD examination) but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  As such, it is not for appellate consideration at 
this time.  The Board finds that, while such issue is 
inextricably intertwined with the TDIU issue Remanded 
below, it is not inextricably intertwined with the 
increased rating issue on appeal so as to preclude the 
Board's adjudication at this time.

The issues of entitlement to a TDIU, and the inextricably 
intertwined issue of entitlement to service connection for 
alcoholism as secondary to PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by complaints of panic attacks, obsessional 
rituals which interfere with routine activities, concentration 
and memory problems, and diminished interest in activities 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work (attending college) and 
family relations.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, 
for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the February 2008 rating decision granted service connection 
for PTSD, that claim is now substantiated.  As such, the filing 
of a notice of disagreement as to the disability rating assigned 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA 
is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's disability on 
appeal, the relevant criteria have been provided to the Veteran, 
including in the November 2008 statement of the case and June 
2008 RO correspondence.  In June 2008 the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Veteran has undergone VA 
examinations that address the matters presented by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited the 
Veteran's subjective complaints.  The VA examinations described 
the Veteran's PTSD in sufficient detail so that the Board is able 
to fully evaluate the claimed disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the initial rating issue on appeal 
has been met.  

The Board finds that there has been substantial compliance, as to 
the PTSD issue, with its January 2010 remand instructions.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claim.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Because the PTSD appeal is from the 
initial rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during the 
appeal period, based on the facts found, must also be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation for PTSD is for assignment when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating for PTSD is provided for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Under Diagnostic Code 9411, a 100 percent evaluation is 
assignable for PTSD where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The February 2008 rating decision, in pertinent part, granted 
service connection for PTSD and assigned a 50 percent initial 
disability rating, effective July 19, 2007.

A December 2007 VA psychiatry note revealed that the Veteran 
complained of nightmares and anxiety with crowds and people.  He 
indicated that he was a college student interested in safety 
management.  The Veteran indicated that he had a five year old 
daughter and seven year old son; he stated that he saw a lot of 
his children.  The assessment was rule out PTSD, and the GAF was 
57.

At a December 2007 VA (QTC) examination, the Veteran indicated 
that he had had trouble sleeping since 2005, due to nightmares.  
The Veteran took medication for his PTSD but had not received any 
psychotherapy in the prior 12 months.  The Veteran indicated that 
he was divorced but had a significant other; he also indicated 
that he had a good relationship with his three siblings.  The 
Veteran described his relationship with his son as great.  The 
Veteran had been unemployed since the month prior; he indicated 
that he was terminated due to problems with anger and having too 
many medical appointments.  The Veteran indicated a diminished 
lack of interest in social events and stated that he had problems 
with persistent irritability and outbursts of anger.  Examination 
revealed appropriate appearance and hygiene but behavior that was 
"grossly inappropriate" that was "more comfortable and 
spontaneous at the later part of the interaction."  The Veteran 
had a flattened affect and an "emotionless" face.  It was noted 
that panic attacks were present and occurred more than once per 
week.  An intermittent delusionary history was noted, but none 
was present at the examination.  Obsessional rituals were present 
which were severe enough to interfere with routine activities.  
Mild memory impairment was noted.  The diagnosis was PTSD, and a 
GAF of 50-55 was assigned.  The examiner stated that the best 
description of the Veteran's psychiatric impairment was 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal.  The 
examiner indicated that the description was supported by the 
following symptoms: depressed mood, anxiety, suspiciousness, 
panic attacks weekly or less often, chronic sleep impairment, 
mild memory loss and social isolation.

An August 2009 VA occupational therapy note indicated that the 
Veteran complained of a deteriorating memory and a difficulty in 
focusing.  He stated that being in campus around people made him 
anxious.  An August 2009 VA therapeutic recreation consult noted 
that the Veteran lived with his son and would attend his son's 
events.

At an April 2010 VA PTSD examination, the Veteran complained of 
sleeping problems and difficulty driving due to anxiety and panic 
attacks.  The Veteran stated that he had recently had a physical 
fight with his brother and had frequently lost his temper with 
his girlfriend.  The Veteran stated that he had become withdrawn 
and had a diminished participation in activities; he had even 
missed some college classes as he did not want to be around 
people.  He also described difficulty concentrating and avoided 
thoughts about Iraq.  The Veteran reported that he had a 
girlfriend, but the examiner noted that his social functioning 
had worsened since the last examination.  The Veteran was 
currently enrolled in college class work but was having 
difficulty in concentrating and attending classes regularly.  The 
Veteran indicated that he needed two Ambien each night in order 
to sleep.  It was noted that the Veteran had not seen his 
psychiatrist since September 2009.  Examination revealed that the 
Veteran had good eye contact with the examiner but was restless 
and fidgety during the interview.  The Veteran was unable to 
remember any of the four words presented to him, and had 
difficulty with serial 7s.  The Veteran's affect and mood 
appeared flat and depressed.  He also had a poor appetite and had 
thoughts of suicide but added he would not act on the thoughts.  
The diagnosis was PTSD, and the GAF was 50.  The examiner noted 
that the Veteran had serious and considerable impairment in 
social and occupational functioning.  

The Board observes that the December 2007 examiner specifically 
noted that the Veteran's PTSD symptoms were productive of 
obsessional rituals which were severe enough to interfere with 
routine activities.  Further, the Veteran has consistently 
complained of anxiety and near-continuous panic attacks, 
including while driving and being around fellow college students.  
The Veteran has also consistently shown during the appeal period 
a difficulty in adapting to stressful circumstances, in that he 
has had much difficulty in studying and attending college.  As 
for inability to establish and maintain effective relationships, 
the Board notes that other than his children, girlfriend, and 
immediate family there appears to be little or no relationships 
whatsoever.  In fact, a review of the claims file reveals a clear 
picture of a diminished lack of interest in social events (due at 
least in part to persistent irritability and outbursts of anger).  

The December 2007 and April 2010 examiners assigned GAF scores of 
essentially 50, and 50-55, reflecting serious to moderate PTSD 
symptoms.  As such, after reviewing the pertinent evidence of 
record, the Board finds that the evidence warrants an initial 
staged rating of 70 percent for PTSD.

A review of the evidence does not indicate that the Veteran has 
symptoms due to PTSD such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives.  While the December 2007 examiner noted that the 
Veteran had, during the examination, evidently displayed some 
behavior that was "grossly inappropriate," the December 2007 
examiner went on to note that the Veteran was "more comfortable 
and spontaneous at the later part of the interaction."  While 
the Veteran has admitted to a physical altercation with his 
brother, there has been no suggestion that the Veteran was in 
persistent danger of hurting himself or others.  An intermittent 
inability to perform activities of daily living have clearly not 
been shown; in this regard, the Board notes that the Veteran 
lives with and takes care of a minor son.  Although an 
"intermittent delusionary history" was noted on the December 
2007 psychiatric examination, none was present at the December 
2007 examination, and psychotic symptoms have not been asserted 
by the Veteran or even suggested by the April 2010 VA examiner.  
While admitting to having had suicidal thoughts, the Veteran 
acknowledged that he would not act on the thoughts.  In sum, the 
clinical findings do not more closely approximate a rating in 
excess of 70 percent for PTSD.


Conclusion

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences 
concerning the disability on appeal.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board finds the Veteran to be credible and consistent in his 
reports of the symptoms he experiences.  However, as with the 
medical evidence of record, the Veteran's account of his 
symptomatology is consistent with the rating currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected PTSD disability is not so unusual 
or exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated the 
level of occupational impairment caused by PTSD.  The evidence 
does not reflect that the Veteran's PTSD has caused marked 
interference with employment or necessitated any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 70 percent for PTSD is granted, subject to 
the applicable law governing the award of monetary benefits.


REMAND

As noted in the January 2010 Board remand, entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) is part of an increased rating issue 
when such claim is raised by the record.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  As noted, the Veteran has attributed his 
marginal employment (and difficulty in college coursework), at 
least in part, to his service-connected disabilities, including 
PTSD.  Although requested in the January 2010 Board remand, such 
issue has not been adjudicated by the AOJ, nor developed for 
appellate consideration at this time.  As such, it must be 
adjudicated by the AOJ prior to appellate consideration.  Where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the issue of entitlement to service connection 
for alcoholism as secondary to PTSD has been raised by the record 
(in the April 2010 VA PTSD examination) but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  The 
Board finds that such issue is inextricably intertwined with the 
TDIU issue.  As such, it must be adjudicated by the RO prior to 
adjudication of the TDIU issue.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the issue 
of entitlement to service connection for 
alcoholism as secondary to PTSD, and the 
issue of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of 
entitlement to service connection for 
alcoholism as secondary to PTSD, and 
thereafter, adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Any additional 
development of the evidence deemed 
necessary to adjudicate either issue, 
to include VA examination for an 
opinion as to whether the Veteran's 
alcoholism is proximately due to, or 
aggravated by his PTSD, and/or VA 
examination to determine whether the 
Veteran's service-connected 
disabilities, considered in 
combination, preclude substantially 
gainful employment, should be 
accomplished.  Notice of each 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to either matter should the 
issue(s) be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


